            Case 1:21-cr-00332-PLF Document 34 Filed 07/23/21 Page 1 of 25




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :
                v.                           :         Case No. 21-cr-332-PLF-1
                                             :
PAUL RUSSELL JOHNSON,                        :
                                             :
                        Defendant.           :


  GOVERNMENT’S OPPOSITION TO DEFENDANT PAUL RUSSELL JOHNSON’S
           MOTION TO MODIFY CONDITIONS OF RELEASE

       The United States of America files this opposition to defendant Paul Russell Johnson’s

Motion to Modify Conditions of Release, specifically to remove the home detention requirement

and discontinue location monitoring.     Defendant is charged with inflicting bodily injury on a

United States Capitol Police Officer with a deadly or dangerous weapon, in violation of 18 U.S.C.

§ 111(b).    The defendant helped lead the breach of the U.S. Capitol grounds on January 6.     He

incited others, by word and by deed, to breach the barricades and to engage in combat with the law

enforcement officers manning those barricades.       The defendant never expressed remorse for his

violent conduct on January 6; instead, he celebrated the violence and destruction by bragging later

that evening that he was “fighting cops and shit” and “slinging” them around.

       The defendant’s home detention and location monitoring conditions are hardly restrictive

compared to other January 6 rioters charged with assaulting law enforcement officers.     Not only

is defendant permitted to work and attend religious services, but he is also allowed to take his

children to and from football practices and games “on a near daily basis” and to roam freely within

his 14-acre property.   (Dkt. 33 at 10; see also Dkt. 31).   By contrast, other rioters who did not

touch law enforcement officers, let alone inflict bodily injury, and who do not pose a flight risk,

are currently subject to home incarceration with GPS monitoring and are prohibited from using or


                                                 1
          Case 1:21-cr-00332-PLF Document 34 Filed 07/23/21 Page 2 of 25




accessing the Internet.    Cf. United States v. Douglas Austin Jensen, 21-cr-6 (Dkt. 30) (July 13,

2021).    Finally, defendant affirmatively requested the SmartLINK technology from which he

now seeks relief. (Dkt. 30). Given the defendant’s conduct on January 6, the weight of the

evidence, and the defendant’s history and characteristics, the only way to protect the community

is to maintain these strict conditions of release.   If not for these conditions, the only way to protect

the community would be to detain the defendant.

                                           BACKGROUND

         On April 12, 2021, the United States District Court for the District of Columbia issued an

arrest warrant charging defendant with one felony count of Inflicting Bodily Injury on Certain

Officers, in violation of 18 U.S.C. § 111(a)(1) and (b); one count of Obstructing Law

Enforcement during Civil Disorder, in violation of 18 U.S.C. § 231(a)(3); one count of

Obstruction of Justice/Congress, in violation of 18 U.S.C. § 1512(c)(2); one count of Engaging

in Physical Violence in a Restricted Building or Grounds, in violation of 18 U.S.C. § 1752(a)(4);

and one count of Committing an Act of Physical Violence in the Capitol Grounds or Buildings,

in violation of 40 U.S.C. § 5104(e)(2)(F).     (Dkt. 1).

         As described in the statement of facts, which the government incorporates herein by

reference (Dkt. 1-1), the defendant was among a crowd of rioters to push metal barricades into a

line of U.S. Capitol Police Officers, causing Officer O-1 (later identified in the Indictment as

Officer C.E.) to fall backward, hit the stairs behind her, and suffer a concussion.




                                                     2
           Case 1:21-cr-00332-PLF Document 34 Filed 07/23/21 Page 3 of 25




                                                                 Johnson




        Defendant’s conduct before and after the violent assault of Officer C.E. underscores the

leadership role that he assumed on January 6.           As recently discovered by the government, the

defendant began inciting violence before ever breaching the first set of barricades closest to the

Peace Circle.     Indeed, in an open source video clip posted to Twitter, 1 the defendant, who

appears to be wearing a walkie talkie on his backpack strap, shouts: “Where ya at? Where’s it

at? Get on the front line.       1776 this fence right here.       You think George Washington would

be standing behind this motherfucker?”




1
 See Post by Twitter User @ElijahSchaffer on Jan. 8, 2021, available at https://twitter.com/ElijahSchaffer/status/
1347708192722022402?ref_src=twsrc%5Etfw%7Ctwcamp%5Etweetembed%7Ctwterm%5E134770819272202240
2%7Ctwgr%5E%7Ctwcon%5Es1_&ref_url=https%3A%2F%2Fseditionhunters.org%2F49-afo%2F.

                                                        3
          Case 1:21-cr-00332-PLF Document 34 Filed 07/23/21 Page 4 of 25




        After breaching the first set of barricades, defendant advances toward the line of U.S.

Capitol Police Officers manning the second line of barricades and shouts, “Let’s go!    Fuck this

shit.   We pay your bills, you back the fuck off.”   When the defendant gets closer to the line of

officers, he says: “It’s our house. We pay your bills. We pay for this . . . that’s some bullshit.”




                                                 4
          Case 1:21-cr-00332-PLF Document 34 Filed 07/23/21 Page 5 of 25




         Then, after flattening Officer C.E. with the second line of metal barricades (described

above), the defendant begins running toward the Lower West Terrace.               He stops to help an

individual throw aside some metal barricades so that other rioters can more easily pass.




                                                                                                            2




2
 See Benjamin Reports, “January 6 DC Riot RAW Video: Capitol building insurrection, clashes with police,”
YouTube (Jan. 9, 2021), available at https://www.youtube.com/watch?v=DHessyWYXqM.

                                                      5
             Case 1:21-cr-00332-PLF Document 34 Filed 07/23/21 Page 6 of 25




          Later, defendant jumps atop a ledge, faces out toward the rioters on the West Front Lawn,

waves them on to the Capitol grounds, and shouts: “Let’s go! Let’s go!”




          He is next seen standing on the West Lawn, shouting: “Raise your voices. They’re

[unintelligible] because they’re scared now.”




                                                                                                         3




3
    See The Convo Couch, “Capitol Hill – Washington D.C.: Jan. 6, 2021” YouTube (Jan. 8, 2021), available at

                                                         6
           Case 1:21-cr-00332-PLF Document 34 Filed 07/23/21 Page 7 of 25




        Finally, after D.C. Mayor Muriel Bowser’s citywide 6:00 p.m. curfew had gone into

effect, defendant is seen on an open source video standing outside the Hilton Garden Inn Hotel in

Washington D.C. bragging about his assaultive conduct to an unknown individual.




                                                                                       4



                 JOHNSON: Yeah, we’re like we’re going, we’re going to the
                 fucking Capitol. So we get to the Capitol and when we get to the
                 street, you know where that uh statue is? At the street? Where the
                 circle roundabout is? Way the fuck away from the Capitol. They
                 had gates at that end, alright?

                 Me and this other guy Collins, he’s in here with us. And I didn’t
                 know that he was . . . we didn’t know each other for shit. I looked.
                 I’m sitting at the gate and I’ve got my hands on him and there’s
                 cops. You know there’s five cops standing up the way a little bit.
                 Beyond them is a lot of cops. So me and him look at each other, we
                 already knew what time it was . . . we started pulling the gates apart.
                 And we started bum rushing. Cops start hightailing to the fucking
                 Capitol, right?

                 We get to the next gate. There’s three sets of gates before you get
                 to the stairs of the Capitol. Alright? We get to the next gate.
                 There’s probably . . . there’s a shit load of cops up there then.
                 Second wing, we breached, pulled up, start throwing shit. I mean
                 we’re fu-, we’re we’re fighting cops and shit. I have video where
                 I’m slinging one around . . . .

                 So we get to the third gate, they’re all hightailing to the top of the
                 Capitol. We get up on the steps. It’s bolted down to the ground,
                 the gate was. A black gate. So we grab it, we start doing this

https://www.youtube.com/watch?v=N_T8GOytnEk&t=170s.
4
  Millennial Millie, “Police Encircle Trump Supporters at Their Hotels,” YouTube (streamed live Jan. 6, 2021),
available at https://www.youtube.com/watch?v=ObVMGPGHRe8.

                                                        7
             Case 1:21-cr-00332-PLF Document 34 Filed 07/23/21 Page 8 of 25




                    number here. The next thing you know it’s bear mace, the whole
                    front row, dude. 5

           On April 13, 2021, defendant was arrested on his 14-acre property in the Eastern District

of Virginia.       (Dkt. 5).    As is protocol when arresting an individual who is known to possess

firearms, 6 who is charged with inflicting bodily injury on a law enforcement officer, and who

resides on an expansive property with several unknown structures, the FBI dispatched the SWAT

team to execute an early morning arrest.

           Defendant’s family members were ordered out of the house so that law enforcement

could secure the premises and execute a court-ordered search warrant.                    FBI agents provided

defendant’s family members with the jackets off their backs in order to keep them warm.                   The

FBI agents also allowed the defendant to sit in the back of a sprinter van so that he could remain

as warm and comfortable under the circumstances.

           Upon entering defendant’s residence, law enforcement found a handgun on the console

table next to the front door, suggesting that the defendant was armed when he approached his

front door.




5
  This transcript is a summary and is not intended to be a verbatim account of JOHNSON’s words. A Twitter user,
@SeditionHunters, has also attempted to transcribe JOHNSON’s statements. See Untitled video published by Twitter
user @SeditionHunters, available at https://twitter.com/SeditionHunters/status/1359900083458887685.
6
    Upon executing the search warrant for defendant’s residence, officers found a total of 14 firearms.

                                                            8
         Case 1:21-cr-00332-PLF Document 34 Filed 07/23/21 Page 9 of 25




       Upon searching the defendant’s bedroom, law enforcement found the black backpack that

defendant was seen wearing on January 6.    The backpack contains a patch commonly

associated with the Three Percenters.   See Washington Post Staff, “Identifying Far-Right

Symbols That Appeared at the U.S. Capitol Riot,” Washington Post (Jan. 15, 2021), available at

https://www.washingtonpost.com/nation/interactive/2021/far-right-symbols-capitol-riot/.




                                                9
            Case 1:21-cr-00332-PLF Document 34 Filed 07/23/21 Page 10 of 25




Directly next to the backpack was an unopened canister of pepper spray.




        Inside the backpack were black googles; an earpiece and black midland walkie-talkie

with charger (which resembles the walkie-talkie seen on defendant’s backpack strap on January

6); a collapsible baton; a female urination device in a grey bag; and several “Stop the Steal”

stickers.




                                                10
Case 1:21-cr-00332-PLF Document 34 Filed 07/23/21 Page 11 of 25




                              11
          Case 1:21-cr-00332-PLF Document 34 Filed 07/23/21 Page 12 of 25




         Also inside the defendant’s bedroom, officers found a black vest plate carrier with an

American flag patch that reads “Freedom Isn’t Free,” as well as several unsecured firearms in an

open safe and underneath the bed.     The open gun safe also had an opened canister of pepper

spray.




                                                 12
        Case 1:21-cr-00332-PLF Document 34 Filed 07/23/21 Page 13 of 25




       Inside the defendant’s garage, officers found the black megaphone that defendant used

during the riot on January 6, as well as the black “More Trees Less Assholes” hat that defendant

was seen wearing on January 6.    Officers also found an unsecured firearm and a white

megaphone that appears to have a “BIDEN 2020” sticker with two “OK” white power hand

symbols on the “E” in “BIDEN.”



                                               13
        Case 1:21-cr-00332-PLF Document 34 Filed 07/23/21 Page 14 of 25




       Finally, inside a refrigerator in the defendant’s garage, officers found approximately

seven two-ounce bags of marijuana.




                                               14
         Case 1:21-cr-00332-PLF Document 34 Filed 07/23/21 Page 15 of 25




       Defendant had his initial appearance in the Eastern District of Virginia on April 14, 2021.

A detention hearing was held on April 19, 2021.      (Dkt. 22).   The government was entitled to a

detention hearing under 18 U.S.C. § 3142(f)(1)(A) because defendant is charged with a crime of

violence – namely, 18 U.S.C. § 111(b).    See United States v. Quaglin, 851 F. App’x 218, 218

(D.C. Cir. 2021) (per curiam) (“Appellant is charged with violating 18 U.S.C. § 111(b) – an

offense which is categorically a crime of violence.”).   Though the court ultimately denied the

government’s request for detention, it nevertheless imposed home detention and location

monitoring in order to mitigate the significant danger to the community that the defendant’s

release posed.   (Dkt. 22).

       On April 29, 2021, the defendant had his initial appearance before Magistrate Judge

Harvey in the United States District Court for the District of Columbia. (Dkt. 20).    At the

initial appearance, the defendant did not object to Magistrate Judge Harvey’s re-imposition of the

home detention and location monitoring conditions originally imposed by the magistrate judge in

the Eastern District of Virginia.




                                                15
           Case 1:21-cr-00332-PLF Document 34 Filed 07/23/21 Page 16 of 25




       On April 30, 2021, a federal grand jury in the District of Columbia returned a nine-count

indictment charging the defendant and co-defendant Stephen Chase Randolph (“Randolph”) with

felony Obstruction of Law Enforcement During Civil Disorder, in violation of 18 U.S.C.

§ 231(a)(3) (Count 1); Obstruction of an Official Proceeding, in violation of 18 U.S.C.

§ 1512(c)(2) (Count 2); Assaulting Certain Officers Using a Deadly or Dangerous Weapon and

Inflicting Bodily Injury, in violation of 18 U.S.C. § 111(a)(1), (b) (Count 3); three felony counts

relating to disorderly conduct and violence on restricted grounds with a deadly or dangerous

weapon, in violation of 18 U.S.C. § 1752 (Counts 5-7); and two misdemeanor counts relating to

disorderly conduct and violence on the Capitol grounds, in violation of 40 U.S.C. § 5104(e)(2)

(Counts 8-9).     (Dkt. 15).    In addition, co-defendant Randolph was charged alone in a separate

count of assault, in violation of 18 U.S.C. § 111(a)(1) (Count 4).    (Id.)

       On June 7, 2021, the defendant filed a consent motion to modify his conditions of release.

(Dkt. 30).    Specifically, the defendant requested that the Court impose SmartLINK monitoring

in order to minimize any potential safety risk and discomfort to the defendant from his ankle

monitor.     (Id. at 2).   On June 8, 2021, the Court entered an order granting the defendant’s

consent’s motion to modify conditions of release to discontinue use of the ankle monitor in favor

of SmartLINK location monitoring.         (Dkt. 31).

                                    APPLICABLE AUTHORITY

       To determine whether conditions exist that will reasonably assure the appearance of the

defendant and the safety of any person and the community, the Court must consider four

statutory factors: (1) “the nature and circumstances of the offense charged, including whether the

offense is a crime of violence,” (2) “the weight of the evidence against the person,” (3) “the

history and characteristics of the person,” and (4) “the nature and seriousness of the danger to



                                                   16
         Case 1:21-cr-00332-PLF Document 34 Filed 07/23/21 Page 17 of 25




any person or the community that would be posed by the person’s release.”          18 U.S.C.

§ 3142(g)(1)-(4).

                                           ARGUMENT

       The defendant was a leader and instigator of the violence and destructiveness that

enveloped the United States Capitol on January 6.       In addition to being one of the first rioters to

violently breach the restricted perimeter of the U.S. Capitol, the defendant persistently urged

rioters to commit acts of violence and destruction.     Any inconvenience that the location

monitoring technology may pose is trivial compared to the security and accountability that home

detention and location monitoring provide to the Pretrial Services Officers responsible for

supervising the defendant, as well as the community.

       1. Nature and Circumstances of the Offense Charged

       Defendant is charged with assaulting a law enforcement officer with a deadly or

dangerous weapon and inflicting bodily injury, in violation of 18 U.S.C. § 111(b).        A violation

of § 111(b) is categorically a crime of violence.     Quaglin, 851 F. App’x at 218.

       In United States v. Chrestman, No. 21-mj-218, 2021 WL 765662 (D.D.C. Feb. 26, 2021),

Chief Judge Howell outlined six helpful factors to assess the comparative culpability of a

defendant in relation to fellow January 6 rioters.    In this case, each of the Chrestman factors

weighs in favor of high intensity supervision for the defendant, including continued home

detention and location monitoring.

       The first Chrestman factor is whether a defendant has been charged with felony or

misdemeanor offenses.     Id. at *7.   Here, defendant is charged with six serious felonies,

including inflicting bodily injury on a law enforcement officer with a deadly or dangerous

weapon, in violation of 18 U.S.C. § 111(a)(1) and (b), which carries up to twenty years’



                                                 17
         Case 1:21-cr-00332-PLF Document 34 Filed 07/23/21 Page 18 of 25




imprisonment.    Defendant argues that “courts routinely release individuals charged with

felonies on their own recognizance,” but most of the cases he cites involve violations of

§ 111(a)(1), not § 111(b).     See e.g., United States v. Kenneth Joseph Owen Thomas, 21-mj-44,

Dkt. 1 (charging defendant with violating § 111(a) only, not § 111(b)); United States v. Jason

Douglas Owens, 21-mj-376, Dkt. 1 (same); United States v. Aaron Mostofsky, 21-cr-138, Dkt. 25

(same); United States v. Matthew Council, 21-cr-207, Dkt. 11 (same); United States v. Matthew

Capsel, 21-mj-122, Dkt. 1 (same). Unlike § 111(b), a violation of § 111(a)(1) is not a

categorical crime of violence.     Moreover, violations of § 111(a)(1) carry only an eight-year

term of imprisonment (that is, if they involve physical contact with the victim or the intent to

commit another felony), compared to a twenty-year term of imprisonment under § 111(b).

       A non-exhaustive survey of January 6 cases show that similarly situated defendants

charged with violating § 111(b) are either detained or under some form of location monitoring

and/or home detention.       See, e.g., United States v. United States v. Luke Russell Coffee, 21-cr-

327, Dkt. 20 (defendant on home detention and location monitoring after using a crutch to push

against officers, even though defendant did not actually injure any officers, merely followed the

crowd onto the Capitol grounds, and at one point implored the crowd to stop and pray); United

States v. Michael Foy, 21-cr-108, Dkt. 44 (imposing home confinement and GPS monitoring for

a defendant who threw a projectile and aggressively swung a hockey stick towards law

enforcement officers in the tunnel at the Lower West Terrace and who urged other protesters to

move forward, even though defendant did not plan in advance to attend the rally, did not

coordinate with other participants, and did not promote or celebrate the events of the day or his

own actions after the fact); United States v. Thomas Webster, 21-cr-208, Dkt. 29 (defendant on

home incarceration and GPS monitoring after striking a metal flagpole at a barrier in front of a



                                                   18
           Case 1:21-cr-00332-PLF Document 34 Filed 07/23/21 Page 19 of 25




Metropolitan Police Department officer and tackling the officer to the ground, even though

defendant is a former New York Police Department Officer with no criminal history and no

flight risk).     Indeed, the Court need look no further than co-defendant Randolph to find that

home detention and some form of location monitoring may be an appropriate condition for a

defendant with minimal flight risk and criminal history, but who is charged with violating

§ 111(b).       See Dkt. 32.

          The second Chrestman factor is whether the defendant engaged in prior planning before

arriving at the Capitol.       Id. at *8.   The evidence recovered from the defendant’s house suggests

he did.     The defendant’s black backpack contained weapons and tactical gear, including

goggles, an earpiece, a walkie-talkie with a charger, and a collapsible baton.       Right next to the

defendant’s backpack was an unopened canister of pepper spray.           It’s also plausible that

defendant could have worn the black vest plate carrier recovered from his garage underneath his

thick black sweatshirt on January 6.         Finally, defendant brought with him a black megaphone,

which he used to encourage and direct the movements of his fellow rioters.          In short, defendant

came to Washington D.C. armed and eager for battle.

          The third Chrestman factor is whether the defendant carried or used a dangerous weapon

during the riot.     Id.   Again, this factor weighs in favor of continued high intensity supervision

of the defendant.      Defendant is charged with using the metal barricade as a deadly or dangerous

weapon to inflict bodily injury on Officer C.E.         Moreover, defendant likely possessed a

collapsible baton (and potentially pepper spray) in the black backpack that he was seen carrying

on January 6.

          The fourth Chrestman factor – whether the defendant coordinated with other participants

before, during, or after the riot – weighs in favor of high intensity supervision.     Id.   In fact, the



                                                      19
            Case 1:21-cr-00332-PLF Document 34 Filed 07/23/21 Page 20 of 25




defendant bragged in an open source YouTube video about how he coordinated with an

individual named “Collins” at the Peace Circle to “bum rush” the metal barricades and to start

pulling the gates apart.

        The fifth factor of whether the defendant “assumed either a formal or a de facto

leadership role in the assault by encouraging other rioters’ misconduct” weighs strongly in favor

of the defendant’s continued high intensity supervision. Id.        Contrary to the defendant’s

assertion that he “got caught up in the energy of the crowd,” the video footage shows that the

defendant was a leader and an instigator throughout the attack on the Capitol.       (Dkt. 33, at 9).

His words and movements during the riot – the sixth Chrestman factor – were intended to incite,

not to diffuse.   Id.   He urged rioters to “1776 this fence,” to “join the front line,” to “raise your

voices” at the “scared” officers, and to jump over the ledge from the West Front Lawn and join

the fray.    He personally paved the way for hundreds of rioters to enter the Lower West Terrace

by flattening and clearing two lines of police barricades from the Pennsylvania Avenue

Walkway.       The defendant never once paused to express remorse for his actions or to check in

on the well-being of the officers he attacked.       Instead, he encouraged others to keep going.

        Defendant’s repeated attempts to downplay the seriousness of his words and actions on

January 6 are unavailing.     The video evidence shows that defendant did not just use his

megaphone to “amplify his voice in protest”; rather, defendant used his megaphone to incite

violence and destruction.     (See Dkt. 33, at 8).    When defendant wasn’t shouting into his

megaphone, he was pushing and hurling metal barricades aside in order to clear the walkway

toward the Capitol.     Contrary to defendant’s claim that he was not “directly involved in [the]

violent confrontation with the officers,” the video footage shows that the metal barricades were

all connected, that the rioters needed to lift more than just the barricade directly in front of



                                                     20
         Case 1:21-cr-00332-PLF Document 34 Filed 07/23/21 Page 21 of 25




Officer C.E. in order to move the barricades forward, and that defendant was standing mere feet

away from Officer C.E. when she was pushed backward by the metal barricade.

       As the D.C. Circuit has recognized, “those who actually assaulted police officers and

broke through windows, doors, and barricades, and those who aided, conspired with, planned or

coordinated such actions are in a different category of dangerousness than those who cheered on

the violence or entered the Capitol after others cleared the way.”    United States v. Munchel, 991

F.3d 1273, 1284 (D.C. Cir. 2021).    More recently, the D.C. Circuit has recognized that a person

can be “deemed a danger to the community sufficient to justify detention even without posing a

threat of committing violence in the future.”   United States v. Hale-Cusanelli, --- F.4th ---, 2021

WL 2816245, at *5 (D.C. Cir. July 7, 2021) (emphasis added).         Here, the defendant’s violent

assault and his leadership in breaching the restricted perimeter of the Capitol, coupled with the

concerning items of evidence recovered from his home, amply justify continued home detention

and location monitoring.    There is a strong risk that defendant, who was discovered to own

tactical gear, pepper spray, a collapsible baton, 14 firearms, and a megaphone, could try to

engage in further destructive or assaultive conduct as a loyal Three Percenter.    The

inconvenience of having to answer his phone several times a day does not outweigh the sense of

security and accountability that the home detention and location monitoring conditions provide

to the community and to the officers responsible for supervising the defendant.

       2. Weight of the Evidence

       The weight of the evidence against the defendant is overwhelming and incontrovertible.

The government has produced at least three different videos that depict the defendant’s violent

assault of Officer C.E. from three different angles.   The government has also located additional

footage of defendant yelling into his microphone before and after the assault to encourage other



                                                 21
         Case 1:21-cr-00332-PLF Document 34 Filed 07/23/21 Page 22 of 25




rioters to engage in violent and destructive conduct.   Finally, there is open source video footage

of the defendant admitting to “pulling the gates apart,” “bum rushing” the barricades, and

“fighting cops and shit.”   Therefore, this factor weighs strongly in favor of high intensity

supervision for the defendant.

       3. History and Characteristics of the Defendant

       Defendant appears to be affiliated with the “Three Percenters” radical militia group, as

evidenced by the “III” badge on his black backpack and his remarks to “1776 this fence” and

“You think George Washington would be standing behind this motherfucker?” According to

the Anti-Defamation League, Three Percenters (also referred to as “III%ers,” “3%ers” or

“Threepers”) are “anti-government extremists who part of the militia movement.         They

compare their hostility to the federal government with the opposition of American patriots to the

British during the American Revolution.     The term itself is a reference to a false belief that the

number of Americans who fought against the British during the Revolutionary War amounted to

only three percent of the population at the time.” See “Three Percenters,” Anti-Defamation

League, available at https://www.adl.org/resources/backgrounders/three-percenters.         During the

Trump Administration, the Three Percenters’ “anti-government ire usually center[ed] on gun

control or on perceived ‘victims of government’ militia and Three Percenters seek to protect.”

Id. Three Percenters have also “focused on opposing left-wing activists and protesters,

including anti-racist antifa activists,” and have also “appeared at Trump and pro-Trump rallies

around the country to provide armed ‘security’ against anti-Trump protesters.” Defendant’s

proud affiliation with the Three Percenters evinces his willingness to participate in a militia and

engage in violent combat in order to pursue and further his anti-government agenda.




                                                 22
           Case 1:21-cr-00332-PLF Document 34 Filed 07/23/21 Page 23 of 25




        Defendant’s possession of at least seven two-ounce bags of marijuana, notwithstanding his

prior misdemeanor conviction for possessing marijuana, also evinces a plain disregard for the law. 7

His unsafe gun storage practices are similarly troubling given that he resides in a home with three

young boys ages eight to fourteen.          Indeed, when FBI agents searched the defendant’s residence,

they found several long guns and ammunition in an unlocked gun safe, as well as a handgun on

the entry table and in unsecured carriers on the floor of the defendant’s bedroom.                   The FBI also

found a long gun on the floor of what is believed to be one of the defendant’s children’s bedrooms:




        Finally, defendant’s possession of several canisters of pepper spray, black goggles, a vest

plate carrier, a collapsible baton, and walkie-talkies suggest that his involvement in the January 6

attack on the Capitol was more organized, violent, and threatening than he would have this Court

believe.

        As for defendant’s compliance with his pre-trial conditions of release, the defendant

misrepresents the position of the United States Pretrial Services Agency for the District of

Columbia.      First, the defendant has not been in compliance with his conditions of release to

date.   According to Pretrial Services Officer Takeysha Robinson, defense counsel was informed


7
 Though Virginia has recently legalized the possession of marijuana, it has only legalized the possession of an
ounce of marijuana for people 21 and older. See Va. Code Ann. § 4.1-100 (West 2021).

                                                        23
         Case 1:21-cr-00332-PLF Document 34 Filed 07/23/21 Page 24 of 25




that on several occasions, the defendant failed to timely answer his phone for a SmartLINK

check-in.   Although defendant would occasionally call back, his failure to timely answer raises

concerns for Pretrial Services because it could mean that the defendant was somewhere he was

not supposed to be, and that he waited to call back until he changed locations.    Second,

according to Officer Robinson, the defendant’s motion mischaracterizes her statement about

SmartLINK monitoring being more “burdensome.” (See Dkt. 33, at 4).           According to Officer

Robinson, while she agreed with defense counsel that the SmartLINK technology requires more

check-ins and could therefore potentially be more burdensome, she sought to underscore the fact

that defense counsel had specifically requested SmartLINK instead of an ankle monitor, and that

any further burden to defendant was one that the defendant had affirmatively requested.

       4. Nature and Seriousness of the Danger

       The final factor is the “nature and seriousness of the danger to any person or the

community that would be posed by the person’s release.” 18 U.S.C. § 3142(g)(4).

Defendant’s conduct in this case – violently assaulting a police officer in an effort to undermine

the certification of the 2020 presidential election and inciting others to do the same – shows a

disregard for the safety of others, the rule of the law, and the democratic process.   Indeed, “if

any crime establishes danger to the community and a disregard for the rule of law, assaulting a

riot-gear-clear police officer does.” United States v. Fairlamb, 2021 WL 1614821, at *5

(D.D.C. Apr. 26, 2021).

       “It cannot be gainsaid that the violent breach of the [U.S.] Capitol on January 6 was a

grave danger to our democracy, and that those who participated could rightly be subject to

detention to safeguard the community.” Munchel, 991 F.3d at 1284-85.          In Munchel, the D.C.

Circuit remarked that “those who actually assaulted police officers and broke through windows,



                                                 24
         Case 1:21-cr-00332-PLF Document 34 Filed 07/23/21 Page 25 of 25




doors, and barricades, and those who aided, conspired with, planned, or coordinated such

actions, are in a different category of dangerousness than those who cheered on the violence or

entered the Capitol after others cleared the way.” Id. at 1284.   Defendant’s actions on January 6

place him squarely into Munchel’s more dangerous category.        For someone who poses such a

significant threat to public safety and to the corruption of the union, defendant’s conditions of

release – which still enable him to leave the house during work hours, to attend religious

services, to drive his children to and from football games on a daily basis, and to roam freely

within his 14-acre property – constitute the least restrictive conditions to assure the safety of any

person and the community.

                                          CONCLUSION

       For the above reasons, the Court should therefore deny the defendant’s Motion to Modify

his Conditions of Release.



                                               Respectfully submitted,

                                               CHANNING D. PHILLIPS
                                               Acting United States Attorney
                                               DC Bar No. 415793


                                       By:               /s/
                                               HAVA MIRELL
                                               Assistant United States Attorney
                                               Detailee
                                               CA Bar No. 311098
                                               312 N. Spring St., Suite 1100
                                               Los Angeles, CA 90012
                                               Hava.Mirell@usdoj.gov
                                               (213) 894-0717




                                                 25
